DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-9) in the reply filed on 3/05/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 9,877,922) in view Benita (US 2015/0037427 A1).
For claim 1-9, Lee a method for manufacturing resin particles, comprising: dissolving a resin (PLA) in a good solvent of the resin to prepare a resin solution (see abstract; col 3 lines 40 to col 7. Lines 30; it is noted that Lee clearly notes that resin may be selected from poly-lactide (PLA), see col 4 lines 45-65; thus in such case the resin is free of poly(lactic-co-glycolic acid) (PLGA), the “good solvent” may be acetic acid, as per col 6 lines 25-30); and discharging (spray-drying) the resin solution from at least one hole into a poor solvent (polyvinyl-alcohol) (see col 4 lines 50-65 and throughout the spec).
Lee suggests in another the exemplary embodiments of forming specific median sized microspheres produced (col 14 lines 40-45) and applying vibration to the resin solution (see col 9 lines 40-50) and agitating/stirring the poor solvent (see col 14 lines 30-60), there is sufficient motivation or suggestion for using known system including nozzle where at least one discharge hole having an inner diameter of less than 1,000 micron; and causing the poor solvent to flow at desired flow rate (due to stirring).
 For example, in the same field of endeavor, Benita teaches spray drying which converts liquids or suspension into dry powders and generation of particles in the size range of 300 nm to 5 micron, and including micron-sized holes (see [0221]). 

Lee in view of Benita, provides suggestion or motivation for optimizing desired sized nozzle opening, flow rate, and frequency (see Lee, col 9 lines 40 and onward; and Benita [0221]) for procuring desired type of resin particles, and  it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
As for claim 6, Lee suggest the spraying into the liquid into the poor solvent, and however, fail to explicitly teach applying pressure of 0.01 MPa or more to the poor solvent. The Examiner notes that since similar spray-dryer is used and materials are similarly sprayed onto poor solvent and taught by the above combination, therefore, it would cause similarly indirect pressure to the poor solvent during spraying (see Benita; [0221], and Lee col 7 lines 40 and onward; similar to applicant’s instant specification, [0115]).  It is noted that applicant’s specification does not fully describe what other source may be used to create the claimed pressure. Applicant is urged to clarify.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 8,202,540 B1 pertains to forming ultrafine microparticle and nanoparticle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743